                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    GALVESTON DIVISION

H. STUART CAMPBELL, JR., AS                            §
EXECUTOR OF THE ESTATE OF H.                           §
STUART CAMPBELL, SR.                                   §
      Plaintiff,                                       §            No. 3:20-cv-00090
                                                       §
v.                                                     §
                                                       §
TEXAS TEA RECLAMATION, LLC                             §
     Defendant.                                        §

                             Plaintiff’s Certificate of Interested Parties

        Plaintiff H. Stuart Campbell, Jr., as Executor of the Estate of H. Stuart Campbell, Sr., files this

Certificate of Interested Parties as follows:

        1.      The Estate of H. Stuart Campbell, Sr.,

        2.      Defendant Texas Tea Reclamation, LLC

        3.      John E. Williams, III

        4.      Dymra H. Williams

Dated: March 19, 2020

                                                Respectfully submitted,

                                                CHAMBERLAIN, HRDLICKA, WHITE,
                                                WILLIAMS & AUGHTRY, P.C.

                                                By:       /s/Kellen R. Scott
                                                      Kellen R. Scott
                                                      Attorney-in-Charge
                                                      Texas State Bar No. 24070579
                                                      S.D. Tex. ID No. 1054528
                                                      1200 Smith Street, Suite 1400
                                                      Houston, Texas 77002
                                                      Telephone: (713) 658-1818
                                                      Facsimile: (713) 658-2553
                                                      kellen.scott@chamberlainlaw.com

                                                ATTORNEYS FOR PLAINITFF
OF COUNSEL:
Ryan Oliver Cantrell
Texas State Bar No. 24055259
S.D. Tex. ID No. 612310
CHAMBERLAIN, HRDLICKA, WHITE,
     WILLIAMS & AUGHTRY, P.C.
1200 Smith Street, Suite 1400
Houston, Texas 77002
Telephone: (713) 658-1818
Facsimile: (713) 658-2553
ryan.cantrell@chamberlainlaw.com




                                   2
